Citation Nr: 1432473	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  12-22 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a bilateral foot and toe disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to April 1984.   
This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2014.

The issue has been recharacterized to comport with the evidence of record.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his hearing, the Veteran identified outstanding treatment records from the Minneapolis VA Medical Center (VAMC), which must be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran contends that he was treated for his bilateral foot disability at the Jesse Brown VAMC in Chicago, Illinois, from 1991 to 1996.  The RO requested the Veteran's records, but few have been received, despite an electronic appointment record showing that the Veteran had numerous podiatry appointments and at least one surgical procedure.  There is no indication that VAMC officials conducted a search of the facility's retired and non-digital records.  This must be accomplished upon remand.  Id.  

The Veteran testified that he first observed a skin disability of the bilateral feet during his service in Germany, the symptoms of which have continued since that time.  He is competent to report the onset and frequency of skin abnormalities.  Layno v. Brown, 6 Vet. App. 465 (1994).  A VA examination of the Veteran's feet must be scheduled.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from the Jesse Brown VAMC in Chicago, Illinois, dated from 1991 to 1996, that are not already of record.  The request must include a search of non-digital and/or retired records.  

If such records are unavailable, the claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain VA treatment records from the Minneapolis VAMC since May 2011.

If such records are unavailable, the claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a bilateral foot disability, to include a disability affecting the toenails and skin of the feet, that is related to his active service.  The examiner must consider the Veteran's competent testimony as to itching of the feet, painful toes, and discolored toenails during service and after.  

The examination report must include a complete rationale for all opinions expressed.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b). 

